Citation Nr: 1542262	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  12-30 875A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for residuals of a head injury (claimed as traumatic brain injury (TBI)).  

2.  Entitlement to service connection for a bilateral hip disability.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to service connection for a neck disability.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for a bilateral foot disability, to include pes planus (claimed as plantar fasciitis).


ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel

INTRODUCTION

The Veteran served on active duty from October 2005 to October 2010.  His awards and decorations include the Iraq Campaign Medal with Bronze Service Star.  His military occupational specialties (MOSs) include rifleman and martial arts instructor.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 Rating Decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, as part of the Benefits Delivery at Discharge (BDD) program.  Said Rating Decision also denied the Veteran's appealed claim for service connection for a low back disability.  However, in a Rating Decision issued in May 2014, the RO granted service connection and assigned a 10 percent rating for lumbar spine degenerative disc disease (DDD).  Hence, that claim is no longer before the Board.  

The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the processing of claims under the BDD program, this appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.  


FINDINGS OF FACT

1.  The Veteran has provided competent and credible lay descriptions of continuity and chronicity of headaches as a residual of his in-service head injury (claimed as TBI).  

2.  There is no competent medical evidence of a current diagnosis of a bilateral hip disability.

3.  There is no competent medical evidence of a current diagnosis of a bilateral knee disability.

4.  There is no competent medical evidence of a current diagnosis of a neck disability.

5.  A current bilateral hearing loss disability for VA purposes has not been demonstrated.  

6.  Bilateral pes planus was clinically noted at the time of the Veteran's entry into service; as such, the disability may be considered to have existed prior to his entry into active service.  

7.  The pre-existing pes planus did not permanently increase in severity during the Veteran's active service and did not therefore result in a chronic disability. 

8.  There is no competent medical evidence of a current diagnosis of a bilateral foot disability, other than pes planus.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for headaches, as a residual of an in-service head injury (claimed as TBI) have been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  A bilateral hip disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303 (2015).

3.  A bilateral knee disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303 (2015).

4.  A neck disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303 (2015).

5.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015). 

6.  The criteria for service connection for a bilateral foot disability, to include pes planus, have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Initially, the Board notes that because it is granting the Veteran's claim for service connection for headaches as a residual of the Veteran's in-service head injury (claimed as TBI), such constitutes a full grant of the benefits sought on appeal.  Hence, no further discussion regarding VCAA notice or assistance duties is required for that claim.

With respect to the Veteran's remaining claims for service connection, review of the record shows that the Veteran filed his claim as part of the BDD program.  At the time of application, the Veteran was advised as to how to substantiate his claims for service connection, his and VA's respective duties in developing the claim, and as to the disability rating and effective date.  The Veteran acknowledged his understanding in a June 2010 response.  The Board concludes that VA satisfied its notice requirement to the Veteran.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159; Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also met its duty to assist.  This duty includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records (STRs) and post-service treatment records.  Neither the Veteran nor his representative has provided any argument or factual basis, to conclude that any service treatment or post-service treatment records are missing or, more pertinently, that any potentially-missing records could impact the factual determinations relevant to this appeal.  See Shinseki v. Sanders, 556 U.S. 396, 409-13 (2009) (holding prejudicial error analysis applies in context of claims for VA benefits).

With respect to examinations, the Veteran was afforded VA examinations related to the claimed disabilities (except for hearing loss) in April 2014.  The Board finds the examinations to be adequate.  Generally, the examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of diagnosis and relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007). 

The Veteran has not been provided a VA examination with respect to his claim for service connection for bilateral hearing loss.  However, VA need not provide an examination with respect to this claim, because the record contains sufficient competent medical evidence to decide it.  Under McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case as there is no evidence that the Veteran has a current hearing loss disability for VA purposes.  Nor is there evidence linking claimed hearing loss to active service.  Thus remand for a VA examination is not necessary.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Della Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Standard of Review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U.S. Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).  

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 1 Vet. App. at 56.  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table).  

The Board has thoroughly reviewed all the evidence in the Veteran's electronic VA files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

III. General Service Connection

Service connection may be granted for a disability resulting from a disease contracted or an injury incurred in active service, or for aggravation of a pre-existing injury or disease in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service; and (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza, 7 Vet. App. at 506).  

Under 38 C.F.R. § 3.303(b), an alternate method of establishing the second and third Shedden/Caluza element for certain chronic disabilities listed in 38 C.F.R. § 3.309(a) (2013) is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Walker v. Shinseki, 708 F.3d 1331, 1336-38 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. at 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 307.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1376-77 ) (dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).   However, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also 38 C.F.R. § 3.159(a)(2).   

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza, 7 Vet. App. at 511-12.  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

IV. Pertinent Evidence

The Veteran's June 2005 enlistment examination indicated mild pes planus, asymptomatic.  The Veteran's feet were evaluated as normal, as were his ears, upper and lower extremities, musculoskeletal, and neurologic systems.  During an October 2005 audiology evaluation, the Veteran's pure tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
-5
5
5
LEFT
0
-10
-10
0
10

In a report of medical history dated in June 2008, the Veteran checked "Yes" to the question of whether he was currently in good health.

In an pre-deployment health assessment (completed by the Veteran in January 2009 but not reviewed by an examiner until August 2009), he indicated that:  his health in general was good; he did not have any medical or dental problems; he was not currently on a profile, light duty, or undergoing a Medical Board; and that he did not have any questions or concerns about his health.

In an August 2009 post-deployment health assessment, the Veteran stated that he went to sick call for, and was still bothered by, bad headaches, muscle aches, swollen, stiff or painful joints, back pain, numbness and tingling in the hands and feet, and ringing in the ears.  

During a December 2009 periodic health assessment, the Veteran reported bilateral knee pain.  Additional comments include "hearing."

The Veteran filed his claim for VA pre-discharge disability compensation in June 2010.  He claimed entitlement to service connection for, inter alia, bilateral knee, hip, and foot (plantar fasciitis) conditions, as well as for a neck condition, a head injury, and bilateral hearing loss.  

The Veteran attended a QTC contract examination in July 2010.  Regarding the Veteran's neck condition, he reported constant, mild  pain existing for 3 years which resulted from an injury incurred in the line of duty.  The Veteran stated that he was never hospitalized and did not have any surgery for his condition.  Cervical spine X-ray was within normal limits.  The examiner was unable to provide a diagnosis because there was no pathology available to render same.

Concerning his bilateral hip condition, the Veteran reported pain for the past 3 years, and that he was not receiving treatment (to include surgery) for, and had never been hospitalized by, his condition.  Pain was the sole symptom reported.  Bilateral hip X-rays were within normal limits, and the examiner concluded that there was no diagnosis because there was no pathology to render a diagnosis.  

The Veteran indicated that he experienced stiffness, giving way, lack of endurance, tenderness, and pain due to his bilateral knee condition which had existed for the past 3 years.  He reported that he was not receiving treatment (to include surgery) for, and had never been hospitalized by, his condition.  Bilateral knee X-rays were within normal limits, and the examiner concluded that there was no diagnosis because there was no pathology to render a diagnosis.

With respect to his bilateral foot condition, the Veteran reported plantar fasciitis for the past 4 years, not due to injury or trauma.  The only reported symptom was pain upon walking.  He reported that he was not receiving treatment (to include surgery) for, and had never been hospitalized by, his condition.  Examination of the muscles and bones was normal, and X-ray examination was within normal limits.  The examiner was unable to provide a diagnosis because there was no pathology available to render same.  

The Veteran stated that he sustained one head injury during service, a concussion "while going through the last Mohican's drill for a MCMAP brown belt."  The Veteran described the injury as a fall and repeated blows to the head with a loose helmet.  As a result of the injury, the Veteran stated he was dazed and confused/seeing stars and having symptoms of a concussion.  He reported headaches described as "sick headaches" occurring 2 times per month and lasting for 30 minutes.  The Veteran also reported irritability and trouble sleeping, with no other symptoms.  He indicated that his symptoms were stable and he had not received any treatment.  The examiner was unable to provide a diagnosis because there was no pathology available to render same.  Additionally, the examiner stated that there were no complications such as pain, infection, neurological issues, language problems, or post-concussive symptoms.  He explained that the head injury sustained during service could be classified as a "focal injury" and had stabilized.  He concluded that "In regards to where the TBI was sustained it was during the service."

The Veteran was afforded a QTC contract audiological examination in August 2010.  The Veteran reported that he did not participate in combat activity, and he was diagnosed with decreased hearing beginning in 2007, which resulted in his difficulty in understanding speech at times.  Pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
10
25
25
LEFT
25
10
10
20
25

The average decibel loss was 17.5 decibels in the right ear and 16.25 decibels in the left ear.  Speech recognition scores using the Maryland CNC word list were 100 percent bilaterally.  The diagnosis was that the Veteran did not have hearing loss according to VA standards, and that medical follow-up was not needed.  

The Veteran also had an audiological evaluation in September 2010 prior to his discharge from service.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
15
15
10
LEFT
30
20
10
20
15

In his Notice of Disagreement (NOD) received in December 2010, the Veteran stated that he "suffered multiple knee and feet injuries that went unrecorded because I put my men's needs above my own" and as a result he is "very prone to pain in both knees and feet at the slightest strain on them."  He also contended that his hearing had worsened due to 5 years of weapons training as well as mortar rounds.  Additionally the Veteran stated that as a martial arts instructor he "was thrown, beat, twisted and all other sorts of hurt.  I sustained multiple serious blows to the head and neck.  I know that I had at least one concussion or TBI."  He reported that he still suffered from resulting headaches.  Finally, he stated that "my hips deserve consideration due to the running and weight b[e]aring they were exposed to."  

In his VA Form 9 received in November 2012, the Veteran stated that he experienced "regular headaches now which I feel is due to my time as a marine martial arts instructor" and that he experienced "plantar fasciitis in both of my feet from infantry life" which required orthotic inserts.  Finally, the Veteran stated that "I did seek medical attention for my feet in Kings Bay, GA, while stationed on the submarine base I went to the Naval hospital.  I don't know why this was not found in your records."  

The Veteran attended a VA examination in April 2014.  With respect to the Veteran's claim for a bilateral knee condition, the examiner indicated that she reviewed the Veteran's STRs and VA treatment records.  The Veteran reported knee discomfort only upon squatting all the way down, about once per month.  The examiner found that because examination and X-ray of the knees was normal, there was no current pathology of the knees.  The diagnosis was no pathology of the knees, normal right and left knees.  The rationale was that because normal and no pathology were the diagnoses, the examiner could not make up a pathological diagnosis if there were no basis for it.  

Regarding the Veteran's claim for a bilateral foot condition, the examiner indicated that she reviewed the Veteran's STRs and VA treatment records.  She noted that upon the Veteran's June 2005 enlistment examination, the medical provider circled (three circles) pes planus, mild, asymptomatic, indicating that the Veteran had mild pes planus at enlistment.  Additionally, there was no indication in the STRs that the Veteran had any exacerbation of his pre-existing pes planus which resulted in repeated foot problems during military service.  Nor was there any indication of an aggravation of pre-existing pes planus caused by military duty, or any documentation of the Veteran being treated for any other foot condition during service.  The examiner listed diagnoses of pes planus (April 2014) and plantar fasciitis (2006) and noted that the Veteran wore orthotics.  She opined that the Veteran's bilateral pes planus, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  The examiner rationalized that:  if there had been aggravation of pes planus there should have been STRs for treatment visits for foot complaints and documentation of pes planus; the STRs do not include any evidence to support aggravation of the Veteran's bilateral pes planus due to military duty; and the STRs did not document any visits for any kind of foot problems during service.  The examiner also opined that the Veteran's plantar fasciitis (resolved) of the bilateral feet was not chronic, as the Veteran no longer had complaints of foot pain, and was less likely than not incurred in or caused by an in-service injury, event, or illness, the rationale being that the STRs did not document any visits for any kind of foot problems.  She reported that the Veteran "completely denied problems in his feet at this time."  

Upon examination of the Veteran's neck/cervical spine, the examiner indicated that she reviewed the Veteran's STRs and VA treatment records.  The Veteran stated that he sometimes had a cramp between his shoulder blades while holding his head down for typing, but that he did not have daily neck pain, but rather intermittent pain.  The examiner also found that the Veteran had no current pathology of the cervical spine, because examination and X-ray of the cervical spine were normal.  Her diagnosis was no pathology of the cervical spine, normal cervical spine.  The rationale was that because normal and no pathology were the diagnoses, and the Veteran had a normal clinical examination and normal diagnostic study of the cervical spine, the examiner could not make up a pathological diagnosis if there were no basis for it.  She noted that the Veteran's STRs had no documentation of a chronic or continuing neck/cervical spine problem during service.  

Finally, concerning the Veteran's claim for a bilateral hip condition, the examiner stated that she reviewed the Veteran's STRs and VA treatment records, which showed that he never had a hip condition, although the Veteran reported radiating pain from his back into his legs described as numbness and then "pins and needles".  The Board notes that service connection was granted for bilateral lower extremity radiculopathy in a May 2014 Rating Decision.  

V. Analysis of Claims for Service Connection

1. Service Connection for Residuals of a Head Injury (Claimed as TBI)  

Review of the pertinent evidence of record shows that the Veteran has consistently complained of headaches as a residual of his in-service head injury (claimed as TBI).  Prior to discharge from service the Veteran reported in August 2009 that he was still bothered by bad headaches.  Less than 1 year later, upon QTC contract examination in July 2010, the Veteran reported that he sustained one head injury during service (described as a concussion) while performing martial arts training (as noted, martial arts instructor was one of the Veteran's MOSs).  The Veteran reported "sick headaches" occurring twice per month and lasting for 30 minutes.  The examiner found no other post-concussive symptoms, and concluded that the Veteran sustained a TBI during service.  Additionally, the Veteran reported in his December 2010 NOD that he had "at least one concussion or TBI" during service and still experienced resulting headaches.  Finally, in his November 2012 VA Form 9, the Veteran reported "regular headaches" which he attributed to his time as a martial arts instructor.   

The Board acknowledges that no VA examiner has provided a nexus opinion relating the Veteran's headaches to service (specifically, as a residual of his in-service head injury).  Despite the absence of a medical nexus opinion, the Board has heavily considered the Veteran's consistent reports of headaches, their onset, and his assertions concerning continuity of symptomatology since service.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  

In this instance, the Board finds that the Veteran is competent to report that his headaches began in service as a residual of a head injury.  See Jandreau, 492 F.3d at 1376-77; Kahana, 24 Vet. App. at 435; Barr, 21 Vet. App. at 307; and Layno, 6 Vet. App. at 469.  Also, the Board considers the statements of the Veteran to be credible as they are facially plausible, internally consistent, and consistent with the other evidence of record.  Caluza, 7 Vet. App. at 511-12.  Specifically, the Veteran has consistently reported that he experiences headaches as a residual of his in-service head injury while performing his MOS as a martial arts instructor.  Thus, the Board concludes that the competent lay evidence of record shows credible assertions as to the onset and continued struggle with headache symptoms after service. 

 Significantly, as discussed, there is no medical evidence or opinion to the contrary.  Certainly, then, resolving all reasonable doubt in favor of the Veteran, the evidence shows that it is as likely as not that the Veteran began experiencing headaches while in service, and that this condition persisted during the years since discharge.  Thus, service connection for headaches as a residual of an in-service head injury (claimed as TBI) is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

2. Service Connection for a Bilateral Hip Disability
3. Service Connection for a Bilateral Knee Disability
4. Service Connection for a Neck Disability

The Veteran's claims for service connection for bilateral hip and knee disabilities, and for a neck disability, must all be denied due to the lack of a current disability.  See Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The standard is whether a disability exists at the time the claim was filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  

Here, while the Veteran may sincerely believe that he has bilateral hip, bilateral knee, and neck disabilities (and that they are related to service), as a layperson he is not competent to identify and diagnose such conditions.  The claimed conditions require medical expertise and testing for identification and diagnosis.  None of the competent and credible evidence shows that the Veteran was diagnosed with a hip, knee, or neck disability prior to or during service or within 1 year of separation from service.  Furthermore, the Veteran has yet to identify evidence that would tend to show he has the claimed current disabilities and has not identified current disabilities that are chronic in nature that can be attributed to service.  

Simply stated, his opinion that he has hip, knee, and neck conditions is outweighed by the lack of supporting facts and evidence.  On the other hand, the April 2014 VA examiner found no current pathology of the knees and neck/cervical spine, and she also determined that the Veteran had never had a hip condition.  The Board assigns significant probative value to the April 2014 VA examination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (requiring VA to give an adequate examination with a reasoned medical explanation for any conclusions reached).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the Board finds that the requirement of a current disability has not been met, the Board need not address the other elements of service connection.  See, e.g., Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998) (under 38 U.S.C.A. § 1110, an appellant must submit proof of a presently-existing disability resulting from service in order to merit an award of compensation) (citing Degmetich, 104 F.3d at 1332).  Therefore, the preponderance of the evidence is against the Veteran's claims for bilateral hip, bilateral knee, and neck disabilities, and because the benefit-of-the-doubt is not for application, the claims must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364-66 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-57.  

5. Service Connection for Bilateral Hearing Loss

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).   In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Review of the evidence of record reveals that the Veteran does not have a current hearing loss disability for VA purposes as defined by 38 C.F.R. § 3.385.  Nor is there evidence linking his claimed hearing loss to service.  Furthermore, as noted above, since the standards of McLendon are not met in this case, VA is not required to provide the Veteran with another audio examination.  

Additionally, neither the Veteran nor his representative has presented or identified existing audiometric testing results that shows a hearing disability meeting the requirements of section 3.385.  

While the Veteran is competent to report his symptoms of hearing loss (as they are observable to a lay person) as well as a continuity of symptoms since service, it would require medical expertise (which the Veteran simply does not have) to say that he currently has hearing loss that meets the specific thresholds of 38 C.F.R. § 3.385.  See 38 C.F.R. § 4.85(a) (2015) (requiring that examinations for hearing impairment for VA purposes be conducted by state licensed audiologists).  As there is no evidence that the Veteran possesses such expertise, he would not be competent to say that he has hearing loss which meets the thresholds of 38 C.F.R. § 3.385.  38 C.F.R. § 3.159(a) (1), (2) (2015).  

In view of the foregoing, the Board must conclude that the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral hearing loss disability.  Again, because the requirement of a current disability has not been met, the Board need not address the other elements of service connection.  Gilpin, 155 F. 3d at 1356.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz, 274 F.3d at 1364-66; Gilbert, 1 Vet. App. at 55-57.  

6. Service Connection for a Bilateral Foot Disability (Claimed as Plantar Fasciitis)

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled in service, except for defects, diseases, infirmities noted at the time of entrance, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. § 1111 (West 2014).  The term "noted" denotes only such conditions that are recorded in examination reports.  The existence of conditions prior to service reported by the Veteran as medical history does not constitute a notation of such conditions, but will be considered together with all other material evidence in determining the question of when a disease or disability began.  See 38 C.F.R. § 3.304(b)(1) (2015).  Determinations of whether a condition existed prior to service should be "based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to . . . manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  Id.  

The Federal Circuit has distinguished between those cases in which the pre-existing condition is noted upon entry into service, and those cases in which the pre-existence of the condition must otherwise be established.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); see also Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); 38 U.S.C. § 1111.  In a case where there is no pre-existing condition noted upon entry into service, the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that (a) the condition preexisted service and (b) the preexisting condition was not aggravated by service.  Wagner, 370 F.3d. at 1096; Horn, 25 Vet. App. at 234; 38 U.S.C. § 1111.  "[I]f a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder."  Wagner, 370 F.3d at 1096; see also 38 U.S.C. § 1153; 38 C.F.R. § 3.306.  In such claims, the Veteran has the burden of showing that there was an increase in disability during service to establish the presumption of aggravation.  See Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the claimant meets his burden of demonstrating an increase in service, the disability is presumed to have been aggravated in service, and the burden is on the Secretary to rebut that presumption.  Horn, 25 Vet. App. at 234; 38 U.S.C. § 1153; 38 C.F.R. § 3.306(a).  To rebut that presumption, the Secretary must show, by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease.  Horn, 25 Vet. App. at 235, n. 6; 38 U.S.C. § 1153.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b) (2015); Falzone, 8 Vet. App. at 402.

In the present case, upon the Veteran's June 2005 enlistment examination, the examiner circled the three words "pes planus," "mild," and "asymptomatic."  The Board finds that pes planus pre-existed service as it was noted on the examination report.  Hence, the presumption of soundness does not attach.  

Remaining STRs are completely silent as to any complaint or notation related to pes planus.  The Veteran's feet were evaluated as normal during June 2005 enlistment examination.  While the Veteran reported tingling in his feet in August 2009, he reported in that same month that his general health was good.  

During July 2010 QTC contract examination, the Veteran only reported plantar fasciitis during the preceding 4 years (not pes planus) and the only reported symptom was pain upon walking.  Bone, muscle, and X-ray examinations were all within normal limits, with no evidence of pes planus, and the examiner was unable to provide a diagnosis because there was no pathology available to render one.  

During April 2014 VA examination, the examiner indicated that she reviewed the Veteran's STRs and VA treatment records.  She noted that upon the Veteran's June 2005 enlistment examination, the medical provider circled (three circles) pes planus, mild, asymptomatic, indicating that the Veteran had mild pes planus at enlistment.  Additionally, there was no indication in the STRs that the Veteran had any exacerbation of his pre-existing pes planus which resulted in repeated foot problems during military service.  Nor was there any indication of an aggravation of pre-existing pes planus caused by military duty, or any documentation of the Veteran being treated for any other foot condition during service.  The examiner opined that the Veteran's bilateral pes planus, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  The examiner rationalized that:  if there had been aggravation of pes planus there should have been STRs for treatment visits for foot complaints and documentation of pes planus; the STRs did not include any evidence to support aggravation of the Veteran's bilateral pes planus due to military duty; and the STRs did not document any visits for any kind of foot problems during service.  Finally, the examiner reported that the Veteran "completely denied problems in his feet at this time."  

The question is whether the Veteran's pre-existing pes planus increased in severity as a result of active service.  To the extent that the Veteran seeks compensation for disability resulting from his pes planus, the burden is on him to demonstrate an increase in disability during service, which would establish the presumption of aggravation.  Wagner, 370 F.3d at 1096; Horn, 25 Vet. App. at 234.  

The only evidence related to the question of increase in severity of pes planus during active service is the Veteran's own statements that he had foot pain (which he actually attributed to plantar fasciitis).  While the Veteran is competent to describe his symptoms, the Board attributes more value to the objective evidence of record as opposed to the Veteran's statements.  In this respect, the Board does not find the Veteran to be particularly credible, because he sought treatment for other ailments as documented in the STRs, but never reported problems with his feet.  See AZ v. Shinseki, 731 F.3d 1303, 1315-18 (Fed. Cir, 2013) (recognizing the widely-held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana, 24 Vet. App. at 438 (stating that VA may use silence in the STRs as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803  (7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  

In reviewing all of the evidence, the Board finds that the presumption of aggravation is not for application as the most probative evidence does not reflect an increase in severity of the pes planus during active service.  38 C.F.R. § 3.306.  The Board assigns great probative value to the pre-deployment health assessment he completed in January 2009, wherein the Veteran indicated that:  his health in general was good; he did not have any medical or dental problems; he was not currently on a profile, light duty, or undergoing a Medical Board; and that he did not have any questions or concerns about his health.  While the Veteran stated in his August 2009 post-deployment health assessment that he went to sick call for, and was still bothered by numbness and tingling in the hands and feet, this report of symptoms is insufficient to show an increase in severity of an underlying disability.   In this regard, a pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms (in the absence of an increase in the underlying severity, does not constitute aggravation of the disability).  Davis, 276 F.3d at 1345; 38 C.F.R. § 3.306(a).  

In light of the foregoing, because the preponderance of the evidence is against the Veteran's claim for service connection for pes planus, the benefit-of-the-doubt doctrine is not for application and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz, 274 F.3d at 1364-66 ; Gilbert, 1 Vet. App. at 55-57.  

With regard to any other bilateral foot disability, the Veteran specifically claimed service connection for plantar fasciitis.  See June 2010 claim for VA compensation, December 2010 NOD, November 2012 VA Form 9.  However, the only foot disability mentioned in the STRs is pes planus.  While the April 2014 VA examiner indicated that the Veteran was diagnosed with plantar fasciitis in 2006, such is not of record.  Rather, during the July 2010 QTC contract examination, the examiner indicated that the bilateral plantar fasciitis "has existed for 4 years" (i.e., 2006).  Notably, he concluded that with respect to bilateral plantar fasciitis that "there is no diagnosis because there is no pathology to render a diagnosis."  At that time, the Veteran stated that he was not receiving treatment for plantar fasciitis.  

In any event, a bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see also Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (medical opinions based on incomplete or inaccurate factual premise are not probative).  Furthermore, the July 2010 examiner ultimately concluded that there was no pathology to render a diagnosis of a foot disability.  Hence, the Board finds the Veteran's history of a diagnosis of plantar fasciitis is not probative evidence of the existence of a foot disability.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Most recently, during April 2014 VA examination, the examiner opined that the Veteran's plantar fasciitis (resolved) of the bilateral feet was not chronic, as the Veteran no longer had complaints of foot pain, and was less likely than not incurred in or caused by an in-service injury, event, or illness, the rationale being that the STRs did not document any visits for any kind of foot problems.  She reported that the Veteran "completely denied problems in his feet at this time."  

With respect to the Veteran's own statements, he is not competent to diagnose himself with plantar fasciitis.  Kahana, 24 Vet. App. at 435; Jandreau, 492 F.3d at 1377, n.4.   While the Veteran is competent to describe experiencing pain in his feet, mere "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Finally, the Veteran has stated that "he did see the military providers at King's Bay Georgia for foot pain while in the military" and was told that he had plantar fasciitis, but not flat feet.  See April 2014 VA examination.  His personnel records show he was assigned to Kings Bay from June to November 2006.  While there are service treatment records dated during this time period, none of them concern the feet.  Regardless, any outstanding service records would not pertain to the issue of whether the Veteran currently has plantar fasciitis.  In other words, these would not change the outcome of this decision, so a remand would serve no useful purpose.  38 U.S.C.A. §§ 5103, 5103A (West 2014); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (remand is inappropriate where there is no possibility of any benefit flowing to the veteran).

Because there is no evidence of a current disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225.  Therefore, the Board need not address the other elements of service connection.  Gilpin, 155 F. 3d at 1356.  Therefore, the preponderance of the evidence is against the Veteran's claim for a bilateral foot disability (other than pes planus) and the claim must be denied.  


ORDER

Service connection for headaches, as a residual of a head injury, is granted, subject to the laws and regulations governing the payment of monetary benefits.  

Service connection for a bilateral hip disability is denied.

Service connection for a bilateral knee disability is denied.

Service connection for a neck disability is denied.

Service connection for bilateral hearing loss is denied.

Service connection for a bilateral foot disability is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


